               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


JOHN JOSEPH DEDEAUX                          §                      PETITIONER
                                             §
                                             §
v.                                           §    Civil No. 1:18cv263-HSO-RHW
                                             §
                                             §
UNKNOWN TURNER                               §                     RESPONDENT



                               FINAL JUDGMENT

      This matter came on to be heard on Petitioner John Joseph Dedeaux’s

Objections [23], [24], [25], to the Proposed Findings of Fact and Recommendation

[22] of United States Magistrate Robert H. Walker recommending that Respondent

Unknown Turner’s Motion to Dismiss [15] be granted and that Petitioner John

Joseph Dedeaux’s Petition for Writ of Habeas Corpus [1] be dismissed with

prejudice. The Court, after a full review and consideration of the Magistrate

Judge’s Proposed Findings of Fact and Recommendation [22], Petitioner John

Joseph Dedeaux’s Objections [23], [24], [25], the record as a whole, and relevant

legal authority, finds that in accord with its Order entered herewith,

      IT IS, ORDERED AND ADJUDGED, that this civil action is DISMISSED

WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 9th day of March, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
